Order entered June 19, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00820-CR

                           EX PARTE ROBERT ALLAN MILLER

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 88341-422

                                            ORDER
        The Court has received appellant’s notice of appeal from the trial court’s May 30, 2013

order on his application for writ of habeas corpus. The appeal is accelerated pursuant to Texas

Rule of Appellate Procedure 31.

        We ORDER the Kaufman County District Clerk to file the clerk’s record containing the

documents related to the habeas corpus proceeding by JULY 8, 2013.

        We ORDER the court reporter of the 422nd Judicial District Court to file, by JULY 8,

2013, the reporter’s record of all hearings related to the habeas corpus proceedings.

        Appellant’s brief is due by JULY 29, 2013. The State’s brief is due by AUGUST 19,

2013.

        The appeal will be submitted without argument on September 6, 2013 to a panel

consisting of Chief Justice Wright and Justices Myers and Evans.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Kaufman County District Clerk’s Office; Donna Gehl, Official Court Reporter, 422nd Judicial

District Court; and to counsel for all parties.


                                                  /s/   CAROLYN WRIGHT
                                                        CHIEF JUSTICE